[logo.jpg]

March 11, 2008
 
Mr. Reed Krakoff
37 Beekman Place
New York, NY 10022



Re:
Employment Agreement Amendment



Dear Reed:
 
This Letter Agreement confirms the understanding reached between you and Coach,
Inc., a Maryland corporation (the “Company”), regarding the terms of your
continued employment with the Company. This Letter Agreement constitutes an
amendment to that certain Employment Agreement by and between you and the
Company dated as of June 1, 2003 (the “2003 Employment Agreement”), as
subsequently amended by that certain Letter Agreement between you and the
Company dated August 22, 2005 (the “2005 Letter Agreement” and, collectively
with the 2003 Employment Agreement, the “Employment Agreement”). Capitalized
terms used in this Letter Agreement and not defined herein shall have the
meaning given such terms in the Employment Agreement.
 

 
1.
Employment Agreement Term. You and the Company acknowledge and agree that,
notwithstanding anything to the contrary in the Employment Agreement, the
Initial Term shall end on June 28, 2014 unless earlier terminated as provided in
Section 6 of the 2003 Employment Agreement.

 

 
2.
Annual Base Salary. Effective as of June 29, 2008, your Annual Base Salary shall
be payable at a rate of $2,500,000 per year, which rate of Annual Base Salary
shall increase by not less than 5% as of the first day of each fiscal year of
the Company commencing on or after June 27, 2009 during the Term.

 

 
3.
Annual Bonus. With respect to each fiscal year of the Company commencing on and
after June 29, 2008 during the Term, your Maximum Bonus shall be equal to at
least 200% of your Annual Base Salary. Such Annual Bonus shall be paid at the
time bonuses are paid generally under the Bonus Plan but, in any event, no later
than 90 days after the end of the applicable Contract Year.

 

 
4.
Contract Extension Bonuses. During the Term, in addition to any other Annual
Bonuses, Retention Bonuses or other bonuses that may be payable to you pursuant
to the 2003 Employment Agreement or the 2005 Letter Agreement, subject to the
terms and conditions set forth below you shall be eligible to receive the
following supplemental bonuses:

 

 
(a)
Extension Signing Bonus: Subject to your continued employment with the Company,
as provided below (i) through June 28, 2008, you shall be paid a supplemental
bonus in the amount of $3,500,000; (ii) through June 26, 2009, you shall be paid
a supplemental bonus in the amount of $3,500,000; (iii) through July 3, 2010,
you shall be paid a supplemental bonus in the amount of $3,000,000. Such amounts
shall be paid within 45 days following each of the specified dates. If, prior to
July 2, 2011, you are terminated by the Company for Cause or resign your
employment with the Company other than for Good Reason you shall repay to the
Company the full amount of all of the Extension Signing Bonuses previously paid
to you pursuant to this Section 4(a). If, during the period beginning on July 3,
2011 and ending on June 28, 2014, you are terminated by the Company for Cause or
resign your employment with the Company other than for Good Reason you shall
repay to the Company an amount equal to the product of (x) $10 million and (y)
the ratio of (i) the number of days that have expired between July 3, 2011 and
the date of your termination of employment and (ii) 1092. Notwithstanding the
above, if your employment with the Company is terminated by the Company without
Cause or you resign your employment for Good Reason (including, without
limitation, separation from employment due to a Change in Control) prior to June
28, 2014, the Company shall pay you the full amount of each Extension Signing
Bonus set forth in this paragraph (to the extent not already paid) at the time
such bonus would have been paid.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
Service Bonuses: Subject to your continued employment with the Company, as
provided below (i) through June 30, 2012, you shall be paid a supplemental bonus
in the amount of $1,101,475; (ii) through June 29, 2013, you shall be paid a
supplemental bonus in the amount of $1,101,475; (iii) through June 28, 2014, you
shall be paid a supplemental bonus in the amount of $3,202,950. Such amounts
shall be paid within 45 days following each of the specified dates.
Notwithstanding the above, if your employment with the Company is terminated by
the Company without Cause or you resign your employment for Good Reason
(including, without limitation, separation from employment due to a Change in
Control) prior to June 28, 2014, the Company shall pay you the full amount of
each Service Bonus set forth in this paragraph (to the extent not already paid)
at the time such bonus would have been paid.

 

 
(c)
Additional Performance Bonuses:

 

 
(i)
With respect to the Contract Year ending on June 30, 2012, you shall be eligible
to receive an additional bonus under the Bonus Plan or otherwise in the maximum
amount of $2,188,000 on the basis of the Company’s attainment of objective
financial or other operating criteria established by the Committee in its sole
discretion and in accordance with Code Section 162(m) and the regulations
promulgated thereunder, such additional bonus to be paid at the time bonuses
under the Bonus Plan are paid generally but, in any event, no later than 90 days
after the end of the applicable Contract Year.

 

 
(ii)
With respect to the Contract Year ending on June 29, 2013, you shall be eligible
to receive an additional bonus under the Bonus Plan or otherwise in the maximum
amount of $2,188,000 on the basis of the Company’s attainment of objective
financial or other operating criteria established by the Committee in its sole
discretion and in accordance with Code Section 162(m) and the regulations
promulgated thereunder, such additional bonus to be paid at the time bonuses
under the Bonus Plan are paid generally but, in any event, no later than 90 days
after the end of the applicable Contract Year.

 

 
(iii)
With respect to the Contract Year ending on June 28, 2014, you shall be eligible
to receive an additional bonus under the Bonus Plan or otherwise in the maximum
amount of $4,376,000 on the basis of the Company’s attainment of objective
financial or other operating criteria established by the Committee in its sole
discretion and in accordance with Code Section 162(m) and the regulations
promulgated thereunder, such additional bonus to be paid at the time bonuses
under the Bonus Plan are paid generally but, in any event, no later than 90 days
after the end of the applicable Contract Year.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Employment Agreement. You and the Company acknowledge and agree that, except as
provided by this Letter Agreement, the 2003 Employment Agreement and the 2005
Letter Agreement shall remain in full force and effect.

 
6.
Section 409A. You and the Company acknowledge and agree that, to the extent
applicable, this Letter Agreement shall be interpreted in accordance with, and
you and the Company agree to use best efforts to achieve timely compliance with,
Section 409A of the Internal Revenue Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”), including without limitation any such regulations or other
guidance that may be issued after the date hereof. Notwithstanding any provision
of this Letter Agreement to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided under this
Letter Agreement may be subject to Section 409A, the Company may adopt (without
any obligation to do so or to indemnify you for failure to do so) such limited
amendments to this Letter Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (a) exempt the
compensation and benefits payable under this Letter Agreement from Section 409A
and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Letter Agreement or (b) comply with the
requirements of Section 409A; provided, however, that the foregoing shall not
reduce the total compensation to which you are entitled hereunder.
Notwithstanding anything herein to the contrary, if at the time of your
termination of employment you are a “specified employee” as defined in Section
409A (and any related regulations or other pronouncements thereunder) and the
deferral of any payments otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A, then the Company shall defer such payments
(without any reduction in such payments ultimately paid or provided to you)
until the date that is six months following your termination of employment (or
the earliest date as is permitted under Section 409A).

 
7.
Severance Payments and Benefits. Section 7(b)(i) and 7(c)(i) of the 2003
Employment Agreement shall be amended to include as required severance payments
(a) all Extension Signing Bonuses; (b) all Service Bonuses; and (c) all
Additional Performance Bonuses, each as provided herein.

 


 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to me. The other copy is for your files. By signing below, you acknowledge and
agree that you have carefully read this Letter Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
be final and legally binding on you and the Company. This Letter Agreement shall
be governed and construed under the internal laws of the State of New York and
may be executed in several counterparts.
 
Very truly yours,
 
 
____________________________
Lew Frankfort
 
Chairman and CEO
 
 
Agreed and Accepted:
 
 
____________________________
Reed Krakoff
 
 


 



 
 
 

--------------------------------------------------------------------------------

 
 